
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.46


EXECUTIVE EMPLOYMENT AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
TAMMY LEOMAZZI BOYD


        THIS AGREEMENT is made and entered into as of March 1, 2002, by and
between Christopher & Banks Corporation (formerly known as Brauns Fashions
Corporation), a corporation duly organized and existing under the laws of the
State of Delaware (the "Corporation") and Tammy Leomazzi Boyd ("Executive").


BACKGROUND


        The Executive presently serves in an executive capacity with the
Corporation pursuant to an Executive Employment Agreement dated as of
December 31, 1999 (the "Prior Agreement"). The Executive and the Corporation
desire to terminate and replace the Prior Agreement in full with this Agreement.


ARTICLE 1
EMPLOYMENT


        1.1  The Corporation hereby employs Executive, and Executive agrees to
work as Senior Vice President of the Corporation and President—CJ Banks
Division, and to perform such related duties as are assigned to her from time to
time by the Chief Executive Officer of the Corporation. The Corporation shall
not assign duties to Executive inconsistent with the foregoing position.


ARTICLE 2
TERM


        2.1  The term of this Agreement shall be for a period of two (2) years
commencing on the date of this Agreement, unless sooner terminated as
hereinafter provided. The Agreement shall thereafter continue in effect from
year to year unless either party provides ninety (90) days written notice of
termination prior to the anniversary date.


ARTICLE 3
DUTIES


        3.1  Executive agrees, unless otherwise specifically authorized by the
Chief Executive Officer of the Corporation, to devote her full time and effort
to the best of her abilities to her duties for the profit, benefit and advantage
of the business of the Corporation. Executive shall report directly to the Chief
Executive Officer of the Corporation.

        3.2  Executive shall, in her position as President—CJ Banks Division, be
responsible for management of, and have authority for, all day-to-day operations
of the division.


ARTICLE 4
COMPENSATION AND BENEFITS


        4.1  The Corporation agrees to pay Executive an annual base salary of
Two Hundred Twenty-Five Thousand Dollars ($225,000) payable at those intervals
as the Corporation shall pay other executives. The base salary shall be reviewed
annually and appropriate increases, if any, shall be awarded to

1

--------------------------------------------------------------------------------

Executive by the Board of Directors in its sole discretion, but such base
compensation shall not be reduced from that of the prior year.

        4.2  Subject to the terms and conditions of such plans and programs, the
Executive shall be entitled to participate in the various employee benefit plans
and programs applicable to senior executives of the Corporation, including but
not limited to medical, life and other benefits, which shall be at such times as
reasonably determined by the Board of Directors of the Company.

        4.3  The Executive shall be entitled during each full calendar year in
which this Agreement remains in effect to four (4) weeks of paid vacation time,
and a pro rata portion thereof for any partial calendar year. Any vacation time
not used during any such calendar year may not be carried forward to any
succeeding calendar year and shall be forfeited. Executive shall not be entitled
to receive any payment in cash for vacation time remaining unused at the end of
any year.

        4.4  The Executive shall be eligible to receive a bonus in accordance
with the Corporation's bonus plans as in effect and approved by the Board of
Directors from time to time.

        4.5  The Executive shall be eligible to participate in the Corporation's
stock option plan(s) as in effect and approved by the Board of Directors from
time to time.

        4.6  The Corporation shall pay to the Executive a car allowance of
$500.00 per month.


ARTICLE 5
DEFINITIONS


        5.1  "Cause" shall mean (i) any fraud, misappropriation or embezzlement
by Executive in connection with the business of the Corporation, (ii) any
conviction of a felony or a gross misdemeanor by Executive that has or can
reasonably be expected to have a detrimental effect on the Corporation,
(iii) any gross neglect or persistent neglect by Executive to perform the duties
assigned to her hereunder (consistent with Section 1.1) or any other act that
can be reasonably expected to cause substantial economic or reputational injury
to the Company or (iv) any material breach of Sections 7 or 8 of this Agreement,
provided that the existence of such neglect or material breach shall be
determined by the written agreement of the majority of the directors. Provided
further that in connection with an event described in Section 5.1(iii) above,
Executive shall first have received a written notice from the Corporation which
sets forth in reasonable detail the manner in which Executive has grossly or
persistently neglected her duties and Executive shall have a period of ten
(10) days to cure the same, but the Corporation shall not be required to give
written notice of, nor shall Executive have a period to cure, the same or any
similar gross or persistent neglect or material breach which the Corporation has
previously given written notice to Executive hereunder and Executive has cured
such neglect or breach.

        5.2  A "Change of Control" shall be deemed to have occurred if (i) there
shall be consummated (A) any consolidation or merger in which the Corporation is
not the continuing or surviving corporation or pursuant to which shares of the
Corporation's common stock would be converted into cash, securities or other
property, other than a consolidation or a merger having the same proportionate
ownership of common stock of the surviving corporation immediately after the
consolidation or merger or (B) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions other than in the ordinary
course of business of the Corporation) of all, or substantially all, of the
assets of the Corporation to any corporation, person or other entity which is
not a direct or indirect wholly-owned subsidiary of the Corporation, or (ii) any
person, group, corporation or other entity (collectively, "Persons") shall
acquire beneficial ownership (as determined pursuant to Section 13(d) of the
Securities Exchange Act of 1934, as amended, and rules and regulations
promulgated hereunder) of 50% or more of the Corporation's outstanding common
stock.

        5.3  "Confidential Information" means any information that is not
generally known, including trade secrets, outside the Corporation and that is
proprietary to the Corporation, relating to any phase

2

--------------------------------------------------------------------------------


of the Corporation's existing or reasonably foreseeable business which is
disclosed to Executive during Executive's employment by the Corporation
including information conceived, discovered or developed by Executive.
Confidential Information includes, but is not limited to, business plans;
financial statements and projections; operating forms (including contracts) and
procedures; payroll and personnel records; marketing materials and plans;
proposals; supplier information; customer information; software codes and
computer programs; customer lists; project lists; project files; training
manuals; policies and procedures manuals; health and safety manuals; target
lists for new stores and information relating to potential new store locations;
price information and cost information; administrative techniques or documents
or information that is designated by the Corporation as "Confidential" or
similarly designated.

        5.4  A "Competitor" means any person or organization which is, or can be
reasonably expected to become, a women's "plus size" specialty apparel retailer
(which would not include department stores). Irrespective of the foregoing
sentence, companies which are deemed Competitors shall include, but are not
limited to, Charming Shoppes, Inc. (and all divisions and subsidiaries including
Catherine's, Fashion Bug and Lane Bryant), Kohls Department Stores, The
Limited, Inc., United Retail Group, Inc. (including all divisions and
subsidiaries), The Cato Corporation, The Talbots, Inc., Chico's FAS, Inc., J.
Jill Group, Inc., Coldwater Creek, Inc., The Casual Corner Group, Inc.,
Junonia, Inc. and Dress Barn, Inc.


ARTICLE 6
NONCOMPETITION AND NONSOLICITATION


        6.1  During Executive's employment, Executive will not plan, organize or
engage in any business competitive with any product or service marketed or
planned for marketing by the Corporation or conspire with others to do so.

        6.2  For a period of one year after termination of Executive's
employment with the Corporation, Executive will not, without the written
permission of the Corporation, (i) directly or indirectly engage in activities
with a Competitor or (ii) own (whether as a shareholder, partner or otherwise,
other than as a 5% or less shareholder) of a publicly held company which is a
Competitor, or (iii) be connected as an officer, director, advisor, consultant
or employee of or participate in the management of any Competitor.

        6.3  For a period of two years after termination of Executive's
employment with the Corporation, Executive will not solicit, entice, or induce
(or attempt to do so, directly or indirectly), any employee of the Corporation
to terminate their employment with the Corporation.


ARTICLE 7
CONFIDENTIAL INFORMATION AND TRADE DOCUMENTS


        7.1  Unless authorized in writing by the Corporation, Executive will not
directly or indirectly divulge, either during or after the term of her
employment, or until such information becomes generally known, to any person not
authorized by the Corporation to receive or use it any Confidential Information
for any purpose whatsoever.

        7.2  All documents or other tangible property relating in any way to the
business of the Corporation which are conceived by Executive or come into her
possession during her employment shall be and remain the exclusive property of
the Corporation and Executive agrees to return all such documents and tangible
property to the Corporation upon termination of her employment, or at such
earlier time as the Corporation may request of Executive.

3

--------------------------------------------------------------------------------


ARTICLE 8
JUDICIAL CONSTRUCTION


        8.1  Executive believes and acknowledges that the provisions contained
in this Agreement, including the covenants contained in Articles 6 and 7 of this
Agreement, are fair and reasonable. Nonetheless, it is agreed that if a court
finds any of these provisions to be invalid in whole or in part under the laws
of any state, such finding shall not invalidate the covenants, nor the Agreement
in its entirety, but rather the covenants shall be construed and/or bluelined,
reformed or rewritten by the court as if the most restrictive covenants
permissible under applicable law were contained herein. Furthermore, the parties
specifically acknowledge that the covenant not to compete and covenant not to
disclose confidential information, as set forth in Sections 6 and 7, are
separate and independent agreements.


ARTICLE 9
RIGHT TO INJUNCTIVE RELIEF


        9.1  Executive acknowledges that a breach by the Executive of any of the
terms of Articles 6 and 7 of this Agreement will render irreparable harm to the
Corporation. Accordingly, the Corporation shall therefore be entitled to any and
all equitable relief, including, but not limited to, injunctive relief, and to
any other remedy that may be available under any applicable law or agreement
between the parties. The prevailing party in any such action pursuant to this
Section shall be entitled to all costs of litigation including, but not limited
to, attorneys' fees and court costs.


ARTICLE 10
CHANGE OF CONTROL


        10.1 If a Change of Control shall occur, the Executive shall be entitled
to receive from the Corporation or its successor the full base salary of
Executive under this Agreement for one (1) year in one cash installment. This
payment shall be made by the Corporation within ten (10) business days of
consummating the terms and conditions of the transaction which give rise to the
Change of Control in which such employment was terminated.

        10.2 If a Change of Control shall occur during the term of this
Agreement, all unvested rights to purchase stock under outstanding stock options
held by Executive shall vest immediately for the benefit of the Executive and
the Board of Directors shall take such actions as may be necessary or desirable
to effect such vesting.


ARTICLE 11
TERMINATION (OTHER THAN FROM A CHANGE IN CONTROL)


        11.1 The Corporation may terminate the Executive's employment at any
time for Cause and at such time all compensation and benefits provided to
Executive under this Agreement shall immediately cease, subject to applicable
employment laws and regulations.

        11.2 In the event that the Corporation terminates the employment of the
Executive by delivering notice in accordance with Section 11.1, the Executive
shall receive as severance her salary pursuant to Section 4 from the date of
termination until the earlier to occur of (i) twelve (12) months and (ii) the
securing by the Executive of other employment paying an annual salary comparable
to that set forth in Section 4 of this Agreement, including without limitation,
the engagement of the Executive by any person(s) or individual or group of
entities as a substantially full-time consultant; provided, however, that in the
event that Executive shall secure other employment or a substantially full time
consulting position paying salary less than that provided for in Section 4 of
this Agreement, the Corporation shall during such twelve (12) month period
referred to above pay Executive the difference between her salary payable under
this Agreement, and the salary paid by her new employer (the "Salary

4

--------------------------------------------------------------------------------


Continuation"). Notwithstanding the foregoing, upon termination, Executive shall
no longer be eligible under any of the Corporation's bonus plans.

        11.3 In the event the Corporation terminates the employment of the
Executive without Cause on or after the term of this Agreement, the Executive
shall be entitled to the Salary Continuation. Notwithstanding the foregoing,
upon termination, Executive shall no longer be eligible under any of the
Corporation's bonus or stock option plans.

        11.4 This Agreement will terminate upon Executive's death or upon
Executive's disability that prevents her from performing her duties under this
Agreement for a continuous period of three months or for periods aggregating six
months in any eighteen (18) month period.


ARTICLE 12
ASSIGNMENT


        12.1 The Corporation shall not have the right to assign this Agreement
to its successors or assigns without the written consent of the Executive;
provided, however, the Corporation shall have the right to assign this Agreement
to any subsidiary, and all covenants or agreements hereunder shall inure to the
benefit of and be enforceable by or against its successors or assigns.

        12.2 The terms "successors" and "assigns" shall include any corporation
which buys all or substantially all of the Corporation's assets, or a
controlling portion of its stock, or with which it merges or consolidates.


ARTICLE 13
FAILURE TO DEMAND PERFORMANCE AND WAIVER


        13.1 The Corporation's failure to demand strict performance and
compliance with any part of this Agreement during the Executive's employment
shall not be deemed to be a waiver of the Corporation's rights under this
Agreement or by this operation of law. Any waiver by either party of a breach of
can any provision of this Agreement shall not operate as or be construed as a
waiver of any subsequent breach thereof.


ARTICLE 14
ENTIRE AGREEMENT


        14.1 The Corporation and Executive acknowledge that this Agreement
contains the full and complete agreement between and among the parties, that
there are no oral or implied agreements or other modifications not specifically
set forth herein, and that this Agreement supersedes any prior agreements or
understandings, if any, between the Corporation and Executive, whether written
or oral. The parties further agree that no modifications of this Agreement may
be made except by means of a written agreement or memorandum signed by the
parties.


ARTICLE 15
GOVERNING LAW


        15.1 The parties acknowledge that the Corporation's principal place of
business is located in the State of Minnesota. The parties hereby agree that
this Agreement shall be construed in accordance with the internal laws of the
State of Minnesota without regard to the conflict of laws thereof.

* * * * * * * * * *

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Corporation has hereunto signed its name and the
Executive hereunder has signed her name, all as of the day and year first above
written.

    CHRISTOPHER & BANKS CORPORATION                     /s/ ANDREW MOLLER

--------------------------------------------------------------------------------

  By: /s/ JOSEPH PENNINGTON

--------------------------------------------------------------------------------

Witness     Its: President               EXECUTIVE                     /s/
ANDREW MOLLER

--------------------------------------------------------------------------------

  /s/ TAMMY LEOMAZZI BOYD

--------------------------------------------------------------------------------

Witness   Tammy Leomazzi Boyd

6

--------------------------------------------------------------------------------



QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT BETWEEN CHRISTOPHER & BANKS CORPORATION AND TAMMY
LEOMAZZI BOYD
BACKGROUND
ARTICLE 1 EMPLOYMENT
ARTICLE 2 TERM
ARTICLE 3 DUTIES
ARTICLE 4 COMPENSATION AND BENEFITS
ARTICLE 5 DEFINITIONS
ARTICLE 6 NONCOMPETITION AND NONSOLICITATION
ARTICLE 7 CONFIDENTIAL INFORMATION AND TRADE DOCUMENTS
ARTICLE 8 JUDICIAL CONSTRUCTION
ARTICLE 9 RIGHT TO INJUNCTIVE RELIEF
ARTICLE 10 CHANGE OF CONTROL
ARTICLE 11 TERMINATION (OTHER THAN FROM A CHANGE IN CONTROL)
ARTICLE 12 ASSIGNMENT
ARTICLE 13 FAILURE TO DEMAND PERFORMANCE AND WAIVER
ARTICLE 14 ENTIRE AGREEMENT
ARTICLE 15 GOVERNING LAW
